WHATLEY, Judge.
The appellant, Jon C. LaFleur, challenges his convictions for two counts of sexual battery and one count of battery upon a pregnant woman. Though he raises three issues on appeal, we find merit only in his contention that his sentence for committing a battery on a pregnant woman exceeded the statutory maximum. We, therefore, reverse on that issue only.
An aggravated battery in violation of section 784.045(l)(b), Florida Statutes (1989), i.e., battery on a pregnant woman, is a second-degree felony, punishable by a maximum sentence of fifteen years’ imprisonment. See § 775.082(3)(c), Fla.Stat. (1989). In the in*145stant case, LaFleur was sentenced to forty years’ imprisonment on his aggravated battery conviction. Since that sentence is in excess of the statutory maximum, we reverse and remand for resentencing as to that offense only. LaFleur’s convictions and sentences are, otherwise, affirmed.
Accordingly, this cause is reversed and remanded for proceedings consistent with this opinion.
Reversed in part; affirmed in part.
PARKER, A.C.J., and ALTENBERND, J., concur.